                 1     MARK FOWLER (Bar No. 124235)
                       mark.fowler@dlapiper.com
                 2     CLAYTON THOMPSON (Bar No. 291331)
                 3     clayton.thompson@dlapiper.com
                       YAKOV M. ZOLOTOREV (Bar No. 224260)
                 4     jake.zolotorev@dlapiper.com
                       SAORI KAJI (Bar No. 260392)
                 5     saori.kaji@dlapiper.com
                       SUMMER TORREZ (Bar No. 264858)
                 6     summer.torrez@dlapiper.com
                 7     JONATHAN HICKS (Bar No. 274634)
                       jonathan.hicks@dlapiper.com
                 8     DLA PIPER LLP (US)
                       2000 University Avenue
                 9     East Palo Alto, CA 94303-2214
                       Tel: 650.833.2000
                10     Fax: 650.833.2001
                11
                       ERIN P. GIBSON (Bar No. 229305)
                12     erin.gibson@dlapiper.com
                       JACOB D. ANDERSON (Bar No. 265768)
                13     jacob.anderson@dlapiper.com
                       PETER MAGGIORE (Bar No. 292534)
                14     peter.maggiore@dlapiper.com
                15     DLA PIPER LLP (US)
                       401 B Street, Suite 1700
                16     San Diego, CA 92101-4297
                       Tel: 619.699.2700
                17     Fax: 619.699.2701
                18     Attorneys for Defendant
                       APPLE INC.
                19

                20                                 UNITED STATES DISTRICT COURT
                21                                NORTHERN DISTRICT OF CALIFORNIA

                22      DSS TECHNOLOGY MANAGEMENT,                   CASE NO. 14-cv-05330 HSG
                        INC.,
                23                                                  JOINT STIPULATION AND ORDER TO
                                           Plaintiff,               CONTINUE MEDIATION DEADLINE
                24
                        v.
                25
                        APPLE INC.
                26
                                           Defendant.
                27

                28
DLA P I PER LLP (US)
                        WEST\287517208.1                            -1-
                                                        JOINT STIPULATION AND ORDER TO CONTINUE MEDIATION DEADLINE
                                                                                            CASE NO. 14-CV-05330 (HSG)
                 1            Pursuant to Civil Local Rules 6-1(b), 6-2, 7-1(a)(5), and 7-12, Plaintiff DSS Technology

                 2     Management, Inc. (“DSS”) and Defendant Apple Inc. (“Apple”), through their respective counsel

                 3     of record, hereby stipulate and request the Court to extend the deadline for the parties to complete

                 4     mediation until September 6, 2019:

                 5            WHEREAS, on January 16, 2019, the Court entered a Scheduling Order, setting the

                 6     Mediation Deadline for August 30, 2019 (Dkt. 183);

                 7            WHEREAS, the parties selected Retired District Court Judge Gandhi as their mediator;

                 8            WHEREAS, the parties, their counsel, and Judge Gandhi are each available for mediation

                 9     on Thursday, September 5, 2019;

                10            WHEREAS, the Parties have agreed to extend the deadline for completing the mediation

                11     by seven (7) calendar days, from August 30, 2019 to September 6, 2019;

                12            WHEREAS, the extension of the deadline for mediation will not alter the date of any

                13     event or any deadline already set by this Court in this case.

                14            THEREFORE, IT IS HEREBY STIPULATED AND AGREED that pursuant to Northern

                15     District of California Local Rule 7-12, the deadline for the Parties to complete mediation shall be

                16     extended by seven (7) calendar days, from August 30, 2019 to September 6, 2019.

                17

                18            IT IS SO STIPULATED.

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
DLA P I PER LLP (US)
                        WEST\287517208.1                                 -2-
                                                            JOINT STIPULATION AND ORDER TO CONTINUE MEDIATION DEADLINE
                                                                                                CASE NO. 14-CV-05330 (HSG)
                 1            Pursuant to Civil L.R. 5-1(i)(3), concurrence to the filing of this document was obtained

                 2     from Kenneth Kula, counsel for DSS Technology Management, Inc., on August 21, 2019.
                 3

                 4
                        Dated: August 21, 2019                      DLA PIPER LLP (US)
                 5

                 6                                                  By /s/ Summer Torrez
                                                                       MARK D. FOWLER
                 7                                                     CLAYTON THOMPSON
                                                                       YAKOV M. ZOLOTOREV
                 8                                                     ERIN P. GIBSON
                                                                       SAORI KAJI
                 9                                                     SUMMER TORREZ
                                                                       JACOB D. ANDERSON
                10                                                     JONATHAN HICKS
                                                                       PETER MAGGIORE
                11
                                                                        Attorneys for Defendant
                12                                                      APPLE INC.
                13

                14                                                  BUETHER JOE & CARPENTER, LLC

                15
                                                                    By /s/ Kenneth Kula
                16                                                     KENNETH KULA
                                                                       CHRISTOPHER M. JOE
                17                                                     ERIC W. BUETHER
                                                                       BRIAN A. CARPENTER
                18
                                                                        Attorneys for Plaintiff
                19                                                      DSS Technology Management, Inc.
                20

                21

                22

                23

                24

                25

                26

                27

                28
DLA P I PER LLP (US)
                        WEST\287517208.1                               -3-
                                                           JOINT STIPULATION AND ORDER TO CONTINUE MEDIATION DEADLINE
                                                                                               CASE NO. 14-CV-05330 (HSG)
                 1     PURSUANT TO STIPULATION, IT IS SO ORDERED
                 2
                       Dated: 8/22/2019
                 3

                 4
                                                        By
                 5                                           HAYWOOD S. GILLIAM, JR.
                                                             United States District Judge
                 6

                 7

                 8

                 9

                10

                11

                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
DLA P I PER LLP (US)
                       WEST\287517208.1                    -4-
                                               JOINT STIPULATION AND ORDER TO CONTINUE MEDIATION DEADLINE
                                                                                   CASE NO. 14-CV-05330 (HSG)
